DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending in this application.
Claims 1-18 are presented for examination. 

Response to Amendments
Applicant’s arguments, filed 15 April 2022, with respect to the 112(a) rejection of the claims 1, 8 and 18 has been fully considered, but are not persuasive. 
The applicant’s specification defines a remote device comprises a processor, a memory, and a display (Para. 007). The remote electronic device communicates through a web server to the boat (Para. 0017) and may be a laptop computer, desktop computer, tablet computer, or smartphone (Para. 0019). The specification does not include a working example that supports the applicant’s arguments. The specification does not exclude the examiner’s definition of remote being an item that is not physically connected to another. There is not enough support in the applicant’s drawings or specification to assume that the applicant was determined to use the remote device from a far away location as of the effective filing date.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1’s limitations “the remote device being configured to be operated at locations remote from the boat” does not have support from the applicant’s specification.
Claim 8’s limitation “wherein the end-user system is configured to be operated at locations remote from the boat monitoring subsystem” does not have support from the applicant’s specification.
Claim 18’s limitation “wherein the remote monitoring unit is configured to be operated at locations remote from the marine watercraft” does not have support from the applicant’s specification.
The applicant argues that the claimed invention includes a remote device (such as a smartphone), therefore the boat can be managed from a remote location. The applicant argues that remote means far away. 
The term remote can also be defined as an item that is not physically connected to another. It is common for a tv remote to be in the same room as the tv, but is not physically connected to the tv. The same applies to a garage door opener which is a remote. There is not enough support in the applicant’s drawings or specification to assume that the applicant was determined to use the remote device from a far away location as of the effective filing date. 
Without the applicant defining how remote should be defined in an explicit example or wording in the application, the broadest reasonable interpretation of a remote device is a device not physically connected to the boat. Therefore, the applicant’s amendment is not supported by the applicant’s specification and drawings.

Claim Interpretation
The term “web application” is being interpreted by the examiner as a web information network on a server that transmits information to and from the base unit and the remote device. The applicant’s specification includes that the web application “resides in a server” and is “configured to provide input and output to the base unit and to the remote device” (Specification: Para. 0007). Therefore, the examiner is interpreting the user’s specification to define the “web application” as a web information network on a server that transmits information to and from the base unit and the remote device.
The term “an operating system and an app” is being interpreted by the examiner as a system that creates graphical user interfaces on the display of the remote device. The applicant’s specification includes that the app is “configured to generate one or more graphical user interfaces on the display to enable interaction between the remote device and the base unit through the web application to receive from and send communications to one or more sensors throughout the boat” (Specification: Para. 0007). Therefore, the examiner is interpreting the user’s specification to define the “an operating system and an app” as a system that creates graphical user interfaces on the display of the remote device.    
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujima et al. (US Publication 2018/0286251 A1) in view of Taylor (WO 2018/112661 A1). 
Regarding claim 1, Fujima teaches a system comprising: a base unit mounted securely within a boat (Fujima: Para. 0028; an electronic control unit hereinafter called ECU installed in an engine room, i.e., a space inside the engine cover reads on a base unit mounted securely within a boat); one or more sensors, each of the one or more sensors positioned throughout the boat and communicatively linked to the base unit, each of the sensors outputting data of the sensor (Fujima: Para. 0008, 0031, 0047, 0048, Fig. 1; throttle position sensor; an electronic control unit installed in the outboard motor to control operation of the outboard motor; crankangle sensor attached near the crankshaft of the engine outputs a pulse signal every predetermined crankangle).
Fujima doesn’t explicitly teach a web application residing in a server, the base unit communicatively linked to the web application.
However, Fujima is deemed to disclose an equivalent teaching. Figure 1 of the prior art includes a system where engine operation information is uploaded to the cloud’s information network on the web. The information resided on a server that compiles engine operation information, map, wind, wave, ocean current, and nearby boat data to calculate the optimum engine speed for the current conditions and displays an augmented reality on a smartphone terminal (Fujima: Para. 0050, 0052, Fig. 1). Fujima’s web information network on the web transmits engine operation data from the base unit on the boat to the learned database on the server (Fujima: Para. 0079). Fujima’s system connects the communication between the ECU on the boat’s engine with the web server and the remote device (Fujima: Para. 0050, 0052, Fig. 1).  Since the examiner is interpreting the web application as a web information network on a server that transmits information to and from the base unit and the remote device, the prior art reads on the claimed limitation.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a web application residing in a server communicatively linked to the base unit in order to collect vehicle and web information to create an augmented reality display at the remote device based on learned data to improve engine operation (Fujima: Para. 0008).
In the following limitation, Fujima teaches a remote device, the remote device communicatively linked to the web application in the server (Fujima: Para. 0052, 0079, 0088; the terminal is a smartphone reads on a remote device; a telecommunication unit configured to communicate with the ECU via a short-distance wireless technology like Bluetooth.RTM., and communicate with the server on the cloud through a mobile telephone communication network, a public telephone communication network reads on the remote device communicatively linked; an information network (Web) reads on the web application in the server)
Fujima doesn’t explicitly teach the web application configured to provide input to and receive output from the base unit and the remote device so as to enable communication from the boat to the remote device and enable communication from the remote device to the boat.
However Taylor, in the same field of endeavor, teaches the web application configured to provide input to and receive output from the base unit and the remote device so as to enable communication from the boat to the remote device and enable communication from the remote device to the boat (Taylor: Para. 0034, 0049-0050; middleware level also includes application programming interfaces (API); the boat digital hub can communicate with a remote central hub; the remote central hub can communicate with end user devices), the remote device being configured to be operated at locations remote from the boat (Taylor: Para. 0059; the anti-theft tracking application can detect an intruder and/or an unauthorized engine start; the anti-theft tracking application can provide an alert directly to the end user device); and a database residing in the server that stores the output from the base unit, the remote device being configured to view at any time the output from the base unit stored in the database (Taylor: Para. 0017, 0049, 0067; database; receiving a request from the end user device for a status of the marine vessel, requesting data from the marine vessel relating to sensor measurements of a power sub-system of the marine vessel and/or a bilge pump sub-system of the marine vessel, receiving the requested data, and configuring the received data to be displayed at the end user device using Web sockets; an engine log history application, and a remote diagnostic application). 
It would have been obvious at the time the invention was filed to have modify Fujima’s smartphone terminal with access to boat sensor data (Fujima: Para. 0050, 0052) by allowing access to the boat data at locations remote from the boat in order to provide remote monitoring of the vessel in a hull leak warning application stored on the cloud and communicating an alert to the end user device (Taylor: Para. 0034, 0049-0050) in order to prevent the second most common cause of boat related insurance claims of boat sinking while the boat is tied up at the dock (Taylor: Para. 0003). 
In the following limitation, Fujima teaches the remote device comprising at least a processor, a memory and a display, the memory comprising at least an operating system and an app (Fujima: Para. 0052, 0078, 0088; smartphone reads on remote device; a display, a processor (CPU) and a memory reads on a processor, a memory and a display; transmit the AR-display data to the information communication terminal reads on at least an operating system and an app).
Fujima doesn’t explicitly teach wherein the base unit transmits the data from the sensors to the app, the app configured to generate one or more graphical user interfaces on the display to enable interaction between the remote device and the base unit through the web application so that the app receives from, and sends communications to, the one or more sensors positioned throughout the boat so that the display displays the data from the sensors to a user.
However Taylor, in the same field of endeavor, teaches wherein the base unit transmits the data from the sensors to the app, the app configured to generate one or more graphical user interfaces on the display to enable interaction between the remote device and the base unit through the web application so that the app receives from (Taylor: Para. 0034, 0049-0050; middleware level also includes application programming interfaces (API); the boat digital hub can communicate with a remote central hub; the remote central hub can communicate with end user devices), and sends communications to, the one or more sensors positioned throughout the boat so that the display displays the data from the sensors to a user (Taylor: Para. 0059; the anti-theft tracking application can detect an intruder and/or an unauthorized engine start; the anti-theft tracking application may provide a camera feed to the end user device).
It would have been obvious at the time the invention was filed to have Fujima’s smartphone can transmit, receive and display signals from Fujima’s throttle position sensor, crankangle sensor, engine temperature sensor and intake air pressure sensor (Fujima: Para. 0047-0048) is modified to provide remote monitoring of the vessel by the user’s device and anti-theft alert and display (Taylor: Para. 0049, 0059) in order to detect an intruder or unauthorize engine start directly to the end user device via an alert and the anti-theft tracking application on the user end device provides a camera feed of the boat during an anti-theft alert (Taylor: Para. 0059).
Regarding claim 2, Fujima doesn’t explicitly teach wherein the base unit collects and transmits data from the one or more sensors to the web application residing in the server.
However, Fujima is deemed to disclose an equivalent teaching. Figure 1 of the prior art includes a system where engine operation information is uploaded to the cloud’s information network on the web. The information resided on a server that compiles engine operation information, map, wind, wave, ocean current, and nearby boat data to calculate the optimum engine speed for the current conditions and displays an augmented reality on a smartphone terminal (Fujima: Para. 0050, 0052, Fig. 1). The engine operation information is interpreted to include information of one or more sensors of the throttle position sensor, engine temperature senor, and intake air pressure sensor connected to the engine ECU (Fujima: Para. 0047, 0048). Fujima’s web information network on the web transmits engine operation data from the base unit on the boat to the learned database on the server (Fujima: Para. 0079). The examiner is interpreting the web application as a web information network on a server that transmits information to and from the base unit and the remote device. Fujima’s system connects the communication between the ECU on the boat’s engine with the web server and the remote device (Fujima: Para. 0050, 0052, Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a base unit that collects and transmits data from one or more sensors to the web application residing in a server in order to collect vehicle and web information to create an augmented reality display at the remote device based on learned data to improve engine operation (Fujima: Para. 0008).
Regarding claim 3, Fujima teaches the system of claim 2, wherein the collected data is stored in a database residing in the server (Fujima: Para. 0050, 0068, Fig. 1; power tilt-trim unit adjusted trim angle data are read, and sets of boat speed V and throttle opening TH are accumulated in a learned database reads on collected data is stored in a database residing in the server).
Regarding claim 4, Fujima teaches the system of claim 2 wherein the collected data is displayed on the one or more graphical user interfaces of the remote device (Fujima: Para. 0058; transmits to the terminal AR-display data at every via-target-point P4 en route reads on collected data; displayed on the display 6a reads on displayed on the one or more graphical user interfaces of the remote device).
Regarding claim 5, Fujima doesn’t explicitly teach wherein the remote device enables command and control of the one or more sensors.
However Taylor, in the same field of the endeavor, teaches wherein the remote device enables command and control of the one or more sensors (Taylor: Para. 0034-0035; the micro-services level includes a remote administration service that permits others to remotely communicate with the boat digital hub to perform administrative operations for the boat and/or remote diagnostic service that permits others to remotely communicate with the boat digital hub to perform diagnostic operations for the boat).
It would have been obvious at the time the invention was filed to have Fujima’s smartphone can transmit, receive and display signals from Fujima’s throttle position sensor, crankangle sensor, engine temperature sensor and intake air pressure sensor (Fujima: Para. 0047-0048) is modified to provide remote monitoring of the vessel by the user’s device and anti-theft alert and display (Taylor: Para. 0049, 0059) in order to detect an intruder or unauthorize engine start directly to the end user device via an alert and the anti-theft tracking application on the user end device provides a camera feed of the boat during an anti-theft alert (Taylor: Para. 0059).
Regarding claim 6, Fujima teaches the system of claim 1 wherein the one or more sensors are connected to devices selected from the group consisting of a battery, a bilge pump, a Global Positioning System (GPS) unit, a security unit, a shore power unit, an ignition gauge and an oil pressure gauge (Fujima: Para. 0031; GPS receiver sends the ECU signals indicating position data of the boat reads on wherein the one or more sensors are connected to devices).
Regarding claim 7, Fujima doesn’t explicitly teach wherein the web application is configured to transmit alerts generated from the base unit to the remote device.
However Taylor, in the same field of the endeavor, teaches wherein the web application is configured to transmit alerts generated from the base unit to the remote device (Taylor: Para. 0043, 0056, 0059; intrusion sensors, and/or cameras; the anti-theft tracking application can detect an intruder and/or an unauthorized engine start; anti-theft tracking application can use the messaging service of the third party services to communicate an alert to the end user device; hull leak warning application can use the messaging service of the third party services to alert an end user device of the possible hull leak).
It would have been obvious at the time the invention was filed to have Fujima’s smartphone can transmit, receive and display signals from Fujima’s throttle position sensor, crankangle sensor, engine temperature sensor and intake air pressure sensor (Fujima: Para. 0047-0048) is modified to provide remote monitoring of the vessel by the user’s device and anti-theft alert and display (Taylor: Para. 0049, 0059) in order to detect an intruder or unauthorize engine start directly to the end user device via an alert and the anti-theft tracking application on the user end device provides a camera feed of the boat during an anti-theft alert (Taylor: Para. 0059).
Regarding claim 8, Fujima teaches a system comprising: a boat monitoring subsystem (Fujima: Para. 0051, 0077; operation assist unit reads on a boat monitoring subsystem); a server (Fujima: Para. 0051; server); and an end-user subsystem, the server communicatively linked to the boat monitoring subsystem and the end-user subsystem (Fujima: Para. 0052, 0053; a telecommunication unit configured to communicate with the ECU via a short-distance wireless technology like Bluetooth.RTM., and communicate with the server on the cloud through a mobile telephone communication network, a public telephone communication network reads on an end-user subsystem, the server communicatively linked to the boat monitoring subsystem and the end-user subsystem), the server comprising at least a processor, a memory and a data store, the memory comprising at least an operating system and a web application (Fujima: Para. 0051, 0053; server is an ordinary mainframe computer having processors and memories reads on server comprising at least a processor, a memory and a data store; the server can acquire data on the information network (Web) of the cloud reads on an operating system and a web application).
Fujima doesn’t explicitly teach the web application configured to receive and transmit input and output between the boat monitoring subsystem and the end-user subsystem.
However Taylor, in the same field of endeavor, teaches the web application configured to receive and transmit input and output between the boat monitoring subsystem and the end-user subsystem (Taylor: Para. 0034, 0049-0050; middleware level also includes application programming interfaces (API); the boat digital hub can communicate with a remote central hub; the remote central hub can communicate with end user devices), wherein the end-user system is configured to be operated at locations remote from the boat monitoring subsystem (Taylor: Para. 0059; the anti-theft tracking application can detect an intruder and/or an unauthorized engine start; the anti-theft tracking application can provide an alert directly to the end user device). 
It would have been obvious at the time the invention was filed to have Fujima’s smartphone can transmit, receive and display signals from Fujima’s throttle position sensor, crankangle sensor, engine temperature sensor and intake air pressure sensor (Fujima: Para. 0047-0048) is modified to provide remote monitoring of the vessel by the user’s device and anti-theft alert and display (Taylor: Para. 0049, 0059) in order to detect an intruder or unauthorize engine start directly to the end user device via an alert and the anti-theft tracking application on the user end device provides a camera feed of the boat during an anti-theft alert (Taylor: Para. 0059).
Regarding claim 9, Fujima teaches the system of claim 8 wherein the boat monitoring subsystem comprises: a base unit mounted securely within a boat (Fujima: Para. 0028; an electronic control unit hereinafter called ECU installed in an engine room, i.e., a space inside the engine cover reads on a base unit mounted securely within a boat), and one or more sensors, each of the one or more sensors positioned throughout the boat and communicatively linked to the base unit (Fujima: Para. 0008, 0031, 0047, 0048, Fig. 1; throttle position sensor reads on one or more sensors; an electronic control unit installed in the outboard motor to control operation of the outboard motor reads on linked to the base unit; GPS receiver sends the ECU reads on communicatively linked to the base unit).
Regarding claim 10, Fujima doesn’t explicitly teach the one or more sensors are connected to devices selected from the group consisting of a battery, a bilge pump, a Global Positioning System (GPS) unit, a security unit, a shore power unit, an ignition gauge and an oil pressure gauge.
However Taylor, in the same field of the endeavor, teaches the one or more sensors are connected to devices selected from the group consisting of a battery, a bilge pump, a Global Positioning System (GPS) unit, a security unit, a shore power unit, an ignition gauge and an oil pressure gauge (Taylor: Para. 0041-0043; bilge pump sub-system can communicate bilge water level, flood detection, pump status, and/or bilge blower status; intrusion sensors, and/or cameras).
It would have been obvious at the time the invention was filed to have Fujima’s operation data from the sensors collected by the boat’s ECU to the terminal device and the server (Fujima: Para. 0052, 0077) modified with a middleware level application programming interfaces communicate with the GPS device, engine sub-system, and bilge pump sub-system (Taylor: Para. 0034) which is requested by the end user device (Taylor: Para. 0017) use of the hull leak warning application (Taylor: Para. 0049, 0067) integrating the pumps, blowers, switches fitted onto the boat at the retail level (Taylor: Para. 0004) in order to detect possible threats to the boat using electronic monitoring (Taylor: Para. 0005).
Regarding claim 11, Fujima doesn’t explicitly teach wherein the one or more sensors are configured to control, monitor and generate alerts from devices installed on the boat.
However Taylor, in the same field of the endeavor, teaches wherein the one or more sensors are configured to control, monitor and generate alerts from devices installed on the boat (Taylor: Para. 0034-0035,0043, 0059; intrusion sensors, and/or cameras; the anti-theft tracking application can detect an intruder and/or an unauthorized engine start; anti-theft tracking application can use the messaging service of the third party services to communicate an alert to the end user device; the micro-services level includes a remote administration service that permits others to remotely communicate with the boat digital hub to perform administrative operations for the boat and/or remote diagnostic service that permits others to remotely communicate with the boat digital hub to perform diagnostic operations for the boat).
It would have been obvious at the time the invention was filed to have Fujima’s smartphone can transmit, receive and display signals from Fujima’s throttle position sensor, crankangle sensor, engine temperature sensor and intake air pressure sensor (Fujima: Para. 0047-0048) is modified to provide remote monitoring of the vessel by the user’s device and anti-theft alert and display (Taylor: Para. 0049, 0059) in order to detect an intruder or unauthorize engine start directly to the end user device via an alert and the anti-theft tracking application on the user end device provides a camera feed of the boat during an anti-theft alert (Taylor: Para. 0059).
Regarding claim 12, Fujima doesn’t explicitly teach wherein the base unit is configured to transmit generated alerts to the web application. 
However Taylor, in the same field of the endeavor, teaches wherein the base unit is configured to transmit generated alerts to the web application (Taylor: Para. 0043, 0056, 0059; anti-theft tracking application can provide an alert directly to the end user device; the hull leak warning application can communicate directly with an end user device).
It would have been obvious at the time the invention was filed to have Fujima’s smartphone can transmit, receive and display signals from Fujima’s throttle position sensor, crankangle sensor, engine temperature sensor and intake air pressure sensor (Fujima: Para. 0047-0048) is modified to provide remote monitoring of the vessel by the user’s device and anti-theft alert and display (Taylor: Para. 0049, 0059) in order to detect an intruder or unauthorize engine start directly to the end user device via an alert and the anti-theft tracking application on the user end device provides a camera feed of the boat during an anti-theft alert (Taylor: Para. 0059).
Regarding claim 13, Fujima doesn’t explicitly teach wherein the web application is configured to analyze the generated alerts and transmit selected ones to the end-user subsystem.
However Taylor, in the same field of the endeavor, teaches wherein the web application is configured to analyze the generated alerts and transmit selected ones to the end-user subsystem (Taylor: Para. 0043, 0056, 0059; intrusion sensors, and/or cameras; the anti-theft tracking application can detect an intruder and/or an unauthorized engine start; anti-theft tracking application can use the messaging service of the third party services to communicate an alert to the end user device; hull leak warning application can use the messaging service of the third party services to alert an end user device of the possible hull leak).
It would have been obvious at the time the invention was filed to have Fujima’s smartphone can transmit, receive and display signals from Fujima’s throttle position sensor, crankangle sensor, engine temperature sensor and intake air pressure sensor (Fujima: Para. 0047-0048) is modified to provide remote monitoring of the vessel by the user’s device and anti-theft alert and display (Taylor: Para. 0049, 0059) in order to detect an intruder or unauthorize engine start directly to the end user device via an alert and the anti-theft tracking application on the user end device provides a camera feed of the boat during an anti-theft alert (Taylor: Para. 0059).
Regarding claim 14, Fujima doesn’t explicitly teach wherein analyzing the generated alerts includes one or more of identifying a type of alert, identifying a number of the type of alert and/or comparing the generated alert to a threshold.
However Taylor, in the same field of the endeavor, teaches wherein analyzing the generated alerts includes one or more of identifying a type of alert (Taylor: Para. 0043, 0056, 0059; anti-theft tracking application can use the messaging service of the third party services to communicate an alert to the end user device; hull leak warning application can use the messaging service of the third party services to alert an end user device of the possible hull leak), identifying a number of the type of alert and/or comparing the generated alert to a threshold (Taylor: Para. 0043, 0056, 0059; intrusion sensors, and/or cameras; the anti-theft tracking application can detect an intruder and/or an unauthorized engine start; anti-theft tracking application can use the messaging service of the third party services to communicate an alert to the end user device; hull leak warning application can use the messaging service of the third party services to alert an end user device of the possible hull leak).
It would have been obvious at the time the invention was filed to have Fujima’s smartphone can transmit, receive and display signals from Fujima’s throttle position sensor, crankangle sensor, engine temperature sensor and intake air pressure sensor (Fujima: Para. 0047-0048) is modified to provide remote monitoring of the vessel by the user’s device and anti-theft alert and display (Taylor: Para. 0049, 0059) in order to detect an intruder or unauthorize engine start directly to the end user device via an alert and the anti-theft tracking application on the user end device provides a camera feed of the boat during an anti-theft alert (Taylor: Para. 0059).
Regarding claim 15, Fujima teaches the system of claim 8 wherein the end-user subsystem is selected from the group consisting of a laptop computer, a desktop computer, a personal data assistant, a tablet computer and a smartphone (Fujima: Para. 0052, 0088; smartphone).
Regarding claim 16, Fujima teaches the system of claim 8 wherein the end-user subsystem comprises: a processor; a memory, the memory comprising at least an operating system and a web browser, the web browser enabling interaction between the end-user subsystem and the web application; and a display (Fujima: Para. 0052; a display, a processor (CPU) and a memory; a self-position detection unit similar to that of the aforesaid GPS receiver configured to detect self-position by means of an internal GPS receiver and display it on the display reads on at least an operating system and an app).
Regarding claim 17, Fujima teaches the system of claim 8 wherein the end-user subsystem comprises: a display; a processor; and a memory, the memory comprising at least an operating system and an app, the app configured to display one or more graphical user interfaces on the display to enable communication between the end-user subsystem and the web application (Fujima: Para. 0052; a display, a processor (CPU) and a memory; a self-position detection unit similar to that of the aforesaid GPS receiver configured to detect self-position by means of an internal GPS receiver and display it on the display reads on at least an operating system and an app; an imaging unit configured to image ahead and display captured forward-looking images, preferably forward-looking video images, on the display reads on display one or more graphical user interfaces on the display).
Regarding claim 18, Fujima teaches a method comprising: providing one or more sensors positioned in areas of a marine watercraft (Fujima: Para. 0052; detect self-position by means of an internal GPS receiver reads on providing one or more sensors positioning in areas of a marine watercraft); receiving an output from the one or sensors in a base unit (Fujima: Para. 0031; GPS receiver sends the ECU signals indicating position data of the boat obtained from the GPS signals reads on receiving an output from the one or sensors in a base unit).
Fujima doesn’t explicitly teach sending the received output from the base unit to a web server.
However, Fujima is deemed to disclose an equivalent teaching. Figure 1 of the prior art includes a system where engine operation information is uploaded to the cloud’s information network on the web. The information resided on a server that compiles engine operation information, map, wind, wave, ocean current, and nearby boat data to calculate the optimum engine speed for the current conditions and displays an augmented reality on a smartphone terminal (Fujima: Para. 0050, 0052, Fig. 1). Fujima’s web information network on the web transmits engine operation data from the base unit on the boat to the learned database on the server (Fujima: Para. 0079). The examiner is interpreting the web application as a web information network on a server that transmits information to and from the base unit and the remote device. Fujima’s system connects the communication between the ECU on the boat’s engine with the web server and the remote device (Fujima: Para. 0050, 0052, Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to send the received output from the base unit to the web server in order to collect vehicle and web information to create an augmented reality display at the remote device based on learned data to improve engine operation (Fujima: Para. 0008).
In the following limitation, Fujima teaches analyzing the received output in the web server (Fujima: Para. 0064, 0068, 0074; the navigation data learning unit acquires navigation data from the ECU 22 via the terminal 6, and the program then goes to S12 to determine whether shift position of the shift mechanism 70 of the outboard motor 12 is neutral reads on analyzing the received output in the web server).
Fujima doesn’t explicitly teach transmitting a notification to a remote monitoring unit based on the analyzed received output, wherein the web server comprises a web application that is configured to provide input to, and receive output from, the base unit and the remote monitoring unit so as to enable communication from the marine watercraft to the remote monitoring unit and enable communication from the remote monitoring unit to the marine watercraft, and wherein the remote monitoring unit is configured to be operated at locations remote from the marine watercraft.
However Taylor, in the same field of the endeavor, teaches transmitting a notification to a remote monitoring unit based on the analyzed received output (Taylor: Para. 0059; the anti-theft tracking application can detect an intruder and/or an unauthorized engine start;  the anti-theft tracking application may provide a camera feed to the end user device), wherein the web server comprises a web application that is configured to provide input to, and receive output from, the base unit and the remote monitoring unit so as to enable communication from the marine watercraft to the remote monitoring unit and enable communication from the remote monitoring unit to the marine watercraft (Taylor: Para. 0034, 0049-0050; middleware level also includes application programming interfaces (API); the boat digital hub can communicate with a remote central hub; the remote central hub can communicate with end user devices), and wherein the remote monitoring unit is configured to be operated at locations remote from the marine watercraft (Taylor: Para. 0059; the anti-theft tracking application can detect an intruder and/or an unauthorized engine start; the anti-theft tracking application can provide an alert directly to the end user device).
It would have been obvious at the time the invention was filed to have Fujima’s smartphone can transmit, receive and display signals from Fujima’s throttle position sensor, crankangle sensor, engine temperature sensor and intake air pressure sensor (Fujima: Para. 0047-0048) is modified to provide remote monitoring of the vessel by the user’s device and anti-theft alert and display (Taylor: Para. 0049, 0059) in order to detect an intruder or unauthorize engine start directly to the end user device via an alert and the anti-theft tracking application on the user end device provides a camera feed of the boat during an anti-theft alert (Taylor: Para. 0059).


Response to Arguments
Applicant’s arguments with respect to the 103 rejection of the claims 1-18 has been fully considered, but are not persuasive.
Applicant argues that “a database residing in the server that stores the output from the base unit, the remote device being configured to view at any time the output from the base unit stored in the database” is not taught by the prior arts.
In response to the applicant’s argument above, Taylor includes a method that receives a request of marine vessel sensor data to be displayed on the end user device (Taylor: Para. 17). The boat digital hub and the end user device communicate through web sockets and remote cloud application that includes a database for the purpose of remote diagnostic application, anti-theft tracking application, engine log history application or hull leak warning application (Taylor: Para. 49, 67). Taylor’s database of marine vessel sensor measurements for an anti-theft tracking application would need to view marine vessel sensor measurements such as engine data and location at any time to prevent a theft of the marine vessel.
Applicant next argues that “configured to provide input to, and receive output from a base unit and a remote device, and that the web application enables communication from the boat to the remote device and enable communication from the remote device to the boat” is not taught by the prior arts.
In response to the applicant’s argument above, Taylor includes an application programming interfaces for communicating with boat sub-systems or devices such as sensors (Taylor: Para. 34). The boat digital hub can communicate with the remote central hub and the remote central hub can communicate with end users’ devices user devices (Taylor: Para. 49-50). The remote central hub is a cloud application that can include an anti-theft tracking application, engine log history application and a remote diagnostic application (Taylor: Para. 49). Therefore the remote central hub on the cloud containing vessel applications allows for communication between the boat digital hub and end user devices.
Applicant next argues that the examiner has not set forth a proper motivation to combine the references, especially it would not have been obvious to modify 1) Fujima to operate the terminal at locations remote from the boat, 2) combine Fujima with Taylor to send information from the server to the ECU, 3) modify Fujima to have a web application that enables communication from the boat to the remote device and enable communication from the remote device to the boat, or 4) modify Fujima to include an app stored on a remote device that enables interaction between a remote device and a base unit through a web application in a server.
In response to applicant’s argument above that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Fujima includes a boat with an ECU for controlling operations of the outboard motor, a server on a cloud which provides data to the information communication terminal (Fujima: Para. 0050). Fujima’s terminal can be a smartphone (Fujima: Para. 0052) which is one of the options provided as a remote device in the applicant’s specification. Fujima’s boat communications computer with sensor data controls the boat with a smartphone terminal to help control the boat and review boat data, and a server on the cloud with an application for boat data.
Taylor includes a boat with a boat digital hub communicating with application programming interfaces as remote cloud applications on a remote central hub that communicates with an end user device (Taylor: Para. 0034, 0049-0050). 
In response to the first argument, the reason to modify Fujima with Taylor in order to operate the terminal at locations remote from the boat is as follows. The base reference Fujima’s smartphone terminal with access to boat sensor data (Fujima: Para. 0050, 0052) can be modified by allowing access to the boat data at locations remote from the boat in order to provide remote monitoring of the vessel in a hull leak warning application stored on the cloud and communicating an alert to the end user device (Taylor: Para. 0034, 0049-0050) in order to prevent the second most common cause of boat related insurance claims of boat sinking while the boat is tied up at the dock (Taylor: Para. 0003). 
A boat sinking at the dock is the second most common cause for boat related insurance claims and the fourth largest in payout in size (Taylor: Para. 0003). To prevent this one would need to manually check on the boat at the dock to make sure the boat is not taking on water and/or a bilge pump is still working or turns on at the correct time, which would be obvious to one of ordinary skill of the art as of the effective filing date to automate this manual activity (MPEP 2144.04 III). A person would need to know how to connect boat sensors with a boat computer system, get a boat computer system to communicate with a remote device, and set up alert thresholds for certain boat sensors to indicate an increase of water in the boat’s hull and/or the lack of function by a bilge pump. Connecting sensors with a control unit that connects with a smartphone or remote device has normalized examples of controlling a NEST home heating/ac unit through a smart phone or talking and controlling a remote pet treater or camera through a remote computer or smartphone while away from the house. The ability to connect local area sensors with a local area computer that sends data, alert to and controls from a remote computer or smartphone are ubiquitous in the Internet of Things in order to automate the manual activity or remotely control a system at a distance.
In response to the second argument, the reason to modify Fujima with Taylor to send information from the server to the ECU is as follows. Fujima includes operation data from the sensors collected by the boat’s ECU to the terminal device and the server (Fujima: Para. 0052, 0077) where the middleware level application programming interfaces communicate with the GPS device, engine sub-system, and bilge pump sub-system (Taylor: Para. 0034) which is requested by the end user device (Taylor: Para. 0017) use of the hull leak warning application (Taylor: Para. 0049, 0067) integrating the pumps, blowers, switches fitted onto the boat at the retail level (Taylor: Para. 0004) in order to detect possible threats to the boat using electronic monitoring (Taylor: Para. 0005). 
The number of third party sensors that can be easily mounted and connected to monitor the characteristics of a local environment or control simple on or off functions of a device such as pumps, blowers, switches, and sensors. The field of Internet for Things is to take sensors or control systems from third parties and combining them to solve or improve the measurement or control of a known system. It would be obvious to one of ordinary skill of the art as of the effective filing date to integrate the various sensors with the manufacturer installed boat sensor (MPEP 2144.04 V B). Better or additional sensor integrated at to detect hull leaks or failure of bilge pumps would be used to improve the flood prediction of the marine vessel.
In response to the third argument, the reason to modify Fujima with Taylor to have a web application that enables communication from the boat to the remote device and enable communication from the remote device to the boat is as follows. Fujima’s smartphone can transmit, receive and display signals from Fujima’s throttle position sensor, crankangle sensor, engine temperature sensor and intake air pressure sensor (Fujima: Para. 0047-0048) is modified to provide remote monitoring of the vessel by the user’s device and anti-theft alert and display (Taylor: Para. 0049, 0059) in order to detect an intruder or unauthorize engine start directly to the end user device via an alert and the anti-theft tracking application on the user end device provides a camera feed of the boat during an anti-theft alert (Taylor: Para. 0059). 
Home security sensors, such as a camera door bell and a keyless door lock and entry detect when a door has been entered and can provide a video to a smart phone to determine who is entering a house to prevent a theft of property. A boat with a camera, an engine start sensor, and GPS location can be used to determine if a boat is being stolen and provide the boat’s current location and a video of the person stealing the boat. It would be obvious to one of ordinary skill of the art as of the effective filing date to automate the manual activity (MPEP 2144.04 III) of monitoring a boat tied up at the dock to prevent theft by use of these well know systems.
In response to the fourth argument, the reason to modify Fujima with Taylor to include an app stored on a remote device that enables interaction between a remote device and a base unit through a web application in a server. Fujima’s smartphone terminal with access to boat sensor data (Fujima: Para. 0050, 0052) where the middleware level application programming interfaces communicate with the GPS device, engine sub-system, and bilge pump sub-system (Taylor: Para. 0034) which is requested by the end user device (Taylor: Para. 0017) use of the hull leak warning application (Taylor: Para. 0049, 0067) in order to detect possible threats to the boat using electronic monitoring (Taylor: Para. 0005). 
 	It is common for smartphones to contain one or more applications, such as applications that control keyless door entry into a house, security systems, remote mounted cameras, GPS location personal items or vehicles. A GPS on a boat with a movement alert threshold on a smartphone if the boat has been removed from the dock would detect a theft threat of the boat. The remote mounted camera application would provide a video feed to watch who is one the boat when the boat has moved. It would be obvious to one of ordinary skill of the art as of the effective filing date to make control applications portable (MPEP 2144.04 V B) to communicate between a boat’s systems through a portable end user device through a hull leak warning application. 
Applicant next argues that Fujima and Taylor were combined through improper hindsight.
In response to applicant's argument above that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   The examiner did not obtain information from the applicant's disclosure in order to modify Fujima or combine Fujima with Taylor. Fujima includes an information communication terminal to assist the operator in the operation or data analysis from the boat's sensors (Fujima: Para. 0008). Taylor includes a hull leak application and an anti-theft applications that talk to an end user device improving the function of the boat through boat sensors and controlled through the end user device through a cloud third party service (Taylor: Para. 0049-0050). Obvious modifications of Fujima or in view of Taylor would help the operator improve the function of the boat through a terminal device. Therefore the hindsight is not of the improper type. 
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Fujima’s boat sensor data, saved on a cloud application and viewed by a terminal in view of Taylor’s boat sensor data on a cloud application anti-theft application on an end user device reads on applicant’s boat monitoring and tracking system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lieberman et al. US publication 2017/0019268 A1 teaches controller for a maritime vessel.
Langford-Wood US publication 2016/0252906 A1 teaches operating multiple autopilots.
Park et al. US publication 2019/0147669 A1 teaches controller for a maritime vessel.
De Moura US publication 2018/0158340 A1 teaches boat monitoring system.
Rivers US publication 2018/0023954 A1 teaches boat monitoring system that sends, receives and displays sensor signals to the boat's user interface and remote display board through a server.
Kish et al. US publication 2004/0059477 A1 teaches vessel communication system.







THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663



/ADAM D TISSOT/Primary Examiner, Art Unit 3663